  Case 16-10932         Doc 60     Filed 03/19/19 Entered 03/19/19 11:44:18              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-10932
         ELIJAH WASHINGTON, JR

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/30/2016.

         2) The plan was confirmed on 06/23/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/30/2016.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/14/2019.

         6) Number of months from filing to last payment: 31.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-10932        Doc 60      Filed 03/19/19 Entered 03/19/19 11:44:18                    Desc Main
                                     Document Page 2 of 4



Receipts:

        Total paid by or on behalf of the debtor            $28,436.48
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                 $28,436.48


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $4,000.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $1,263.21
    Other                                                                   $3.87
TOTAL EXPENSES OF ADMINISTRATION:                                                               $5,267.08

Attorney fees paid and disclosed by debtor:                   $0.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal       Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
Afni, Inc.                     Unsecured         857.00           NA              NA            0.00        0.00
Alphera Financial Services     Unsecured     16,045.00            NA              NA            0.00        0.00
BMW FINANCIAL SERVICES         Unsecured     15,000.00     15,917.44        15,917.44           0.00        0.00
CAPITAL ONE                    Unsecured         653.00           NA              NA            0.00        0.00
CAPITAL ONE AUTO FINANCE       Secured       28,950.00     31,769.45        31,507.00     16,289.74    2,414.36
CAPITAL ONE AUTO FINANCE       Unsecured      2,557.00            NA           262.45           0.00        0.00
CBA COLLECTION BUREAU          Unsecured         254.00           NA              NA            0.00        0.00
CHARLANDA WASHINGTON           Priority            0.00           NA              NA            0.00        0.00
CITY OF CHICAGO DEPT OF REVENU Unsecured         930.00      8,221.20        8,221.20           0.00        0.00
DEVON FINANCIAL SERVICE        Unsecured            NA            NA         6,498.89           0.00        0.00
DEVON FINANCIAL SERVICE        Secured        4,011.63     10,510.52         4,011.63      2,073.97      307.40
IL DEPT OF EMPL0YMENT SECURITY Unsecured         830.94           NA              NA            0.00        0.00
ILLINOIS COLLECTION SERV       Unsecured         219.00           NA              NA            0.00        0.00
ILLINOIS COLLECTION SERV       Unsecured         109.00           NA              NA            0.00        0.00
ILLINOIS COLLECTION SERV       Unsecured         106.00           NA              NA            0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured      6,521.28     16,873.00        16,873.00           0.00        0.00
INTERNAL REVENUE SERVICE       Unsecured            NA            NA         1,114.00           0.00        0.00
INTERNAL REVENUE SERVICE       Priority       8,756.05       4,176.52        4,176.52      2,083.93         0.00
INTERNAL REVENUE SERVICE       Secured              NA       1,114.00        1,114.00           0.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured          615.00        522.80          522.80           0.00        0.00
LAKE COUNTY CHILD SUPPORT      Priority       3,500.00            NA              NA            0.00        0.00
LEADING EDGE RECOVERY          Unsecured         245.00           NA              NA            0.00        0.00
Med Business Bureau            Unsecured         456.00           NA              NA            0.00        0.00
MRSI                           Unsecured         205.00           NA              NA            0.00        0.00
MSD CLINIC                     Unsecured         119.00        119.00          119.00           0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         383.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         256.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         178.00           NA              NA            0.00        0.00
NATIONWIDE CREDIT & COLLECTION Unsecured         123.00           NA              NA            0.00        0.00
NCO                            Unsecured         692.00           NA              NA            0.00        0.00
NCO                            Unsecured         527.00           NA              NA            0.00        0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-10932       Doc 60     Filed 03/19/19 Entered 03/19/19 11:44:18                     Desc Main
                                   Document Page 3 of 4



Scheduled Creditors:
Creditor                                    Claim           Claim         Claim        Principal       Int.
Name                             Class    Scheduled        Asserted      Allowed         Paid          Paid
NCO                           Unsecured         283.00             NA           NA             0.00        0.00
NCO                           Unsecured         205.00             NA           NA             0.00        0.00
NCO                           Unsecured          88.00             NA           NA             0.00        0.00
NIPSCO                        Unsecured            NA           431.23       431.23            0.00        0.00
TRUST REC SV                  Unsecured         243.00             NA           NA             0.00        0.00
UNITED AUTO CREDIT CORP       Unsecured      3,797.00              NA           NA             0.00        0.00
US DEPT OF ED/GLELSI          Unsecured      9,500.00              NA           NA             0.00        0.00
US DEPT OF EDUCATION          Unsecured     20,001.00       20,203.86     20,203.86            0.00        0.00


Summary of Disbursements to Creditors:
                                                            Claim            Principal                Interest
                                                          Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                    $0.00                $0.00                  $0.00
      Mortgage Arrearage                                  $0.00                $0.00                  $0.00
      Debt Secured by Vehicle                        $35,518.63           $18,363.71              $2,721.76
      All Other Secured                               $1,114.00                $0.00                  $0.00
TOTAL SECURED:                                       $36,632.63           $18,363.71              $2,721.76

Priority Unsecured Payments:
       Domestic Support Arrearage                            $0.00              $0.00                  $0.00
       Domestic Support Ongoing                              $0.00              $0.00                  $0.00
       All Other Priority                                $4,176.52          $2,083.93                  $0.00
TOTAL PRIORITY:                                          $4,176.52          $2,083.93                  $0.00

GENERAL UNSECURED PAYMENTS:                          $70,163.87                    $0.00               $0.00


Disbursements:

       Expenses of Administration                            $5,267.08
       Disbursements to Creditors                           $23,169.40

TOTAL DISBURSEMENTS :                                                                        $28,436.48




UST Form 101-13-FR-S (09/01/2009)
  Case 16-10932         Doc 60      Filed 03/19/19 Entered 03/19/19 11:44:18                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/19/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
